DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 12-13, recites “wherein the flexible and elastic material is used as a floor mat in an establishment open to the public or in a business with foot traffic so that foot pressure points provide thermoregulation”, renders the claim indefinite because it is unclear which structure encompassed by such limitation, or what kind of mat material is or what is floor mat?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (6205682—back ground of the Park).

Regarding claim 1, Park discloses a device (fig.1) for thermoregulation comprising a flexible and elastic material (col.2, lines 15-20), having sealed cells filled with air (fig.3, col.2, lines 25-30) or with gas, each cell having two interconnected zones (fig.1 shows the two chambers), and (col.2, lines 36-39 states that the filled air is compressed when external forces has been applied the chamber and col.2, lines 54-59 states when no push or compression is generated filled air have no-compression). But does not disclose a first zone storing the gas during the compression of said flexible material, and
a second zone for expanding the same gas during the decompression of said flexible material. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the each air chamber having an upper portion and lower portion; and the filled air in the upper portion is compressed first than the filled in the lower portion is been push downward to an expansion state.

Regarding claims 6, 12-13, Park does not disclose wherein the flexible and elastic material is used as a floor mat in an establishment open to the public or in a business with foot traffic so that foot pressure points provide thermoregulation.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the fabric material of Park is configured to make floor mat, such modification would be considered a design choice involves routine skill in the art.

Allowable Subject Matter
Claims 2-5, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732